Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed December 3, 2020 is acknowledged.  Claims 1 and 16-17 are amended, claims 2 and 8 are cancelled, and claims 19-21 are withdrawn from consideration.  Claims 1, 3-7, and 9-18 are further considered on the merits.
Response to Amendment
In light of applicant’s amendment to claims 1 and 16-17, the examiner modifies the grounds of rejection set forth in the office action filed September 3, 2020 and withdraws all 35 U.S.C. 112 second paragraph rejections in said office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris, US 4915803 (Morris, of record) in view of Ford, US 4431502 (Ford, of record).
Regarding claims 1 and 6, Morris discloses a plate for a filter press (abstract, figs. 1-3) comprising:
A base body (REF 21) consisting of a first material (see “polypropylene”, C5/L63-C6/L25) with a first hardness and having an outer circumferential surface; 
A frame (REF 10) arranged on the outer circumferential surface, consisting of a second material (see “EPDM”, C3/L65-C4/L20) with a second hardness less than the first hardness of said base body; and
At least one encircling seal (see “groove and seal member”, C3/L22-29) arranged on at least one side surface of the frame, said encircling seal protruding outwardly (to effect a seal) relative to the side surface.
Morris does not explicitly disclose that the encircling seal and frame are made from a single piece.  However, it would have been obvious to one having ordinary skill in the art to form both pieces as a single unit since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04, Section V, Part B).
Additionally, Morris does not explicitly disclose a plate where the encircling seal has first and second protrusions, said second protrusion extending beyond the first protrusion.  However, Ford discloses sealing means for filter plate assemblies (abstract, figs. 2, 4) where an encircling seal (REF 40, 62) is positioned on a plate frame (REF 20, 60), said encircling seal having a first protrusion (bottom of REF 40, 62) and a second protrusion (REF 44, 64) extending from the first protrusion.
At the time of invention it would have been obvious to one having ordinary skill in the art to modify the seal of Morris to comprise multiple protrusions as described in Ford in order to efficiently form a seal, prevent seal slippage, and control seal compression and structural forces between filter plates (Ford, C6/L55-65).
Regarding claim 3, Morris (in view of Ford) discloses a plate where the frame (REF 10) is joined by its inner circumferential surface (REF 16) to the outer circumferential surface (REF 22) of the base body (REF 21).
Regarding claim 4, Morris (in view of Ford) does not explicitly disclose the frame and base body being welded together at their respective circumferential surfaces.  However, it would have been obvious to one having ordinary skill in the art to form both pieces as a single unit since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04, Section V, Part B).
Regarding claim 5, Morris (in view of Ford) does not explicitly disclose that the frame has a hardness of 90-100 on the shore A scale.  However, Morris discloses the same preferred material disclosed in applicant’s specification (see “EPDM”, C3/L65-C4/L20), where it is envisaged that the same material comprises a shore A hardness within the recited range absent evidence to the contrary.
Regarding claim 7, Morris (in view of Ford) does not explicitly disclose that the base body has a hardness of 60-80 on the shore D scale.  However, Morris discloses the same preferred material disclosed in applicant’s specification (see “polypropylene”, C5/L63-C6/L25), where it is envisaged that the same material comprises a shore D hardness within the recited range absent evidence to the contrary.
Regarding claim 10, Ford further discloses a plate wherein the first protrusion (REF 40, 62, figs. 2, 4) has an abutment surface (i.e. top surface) oriented parallel to the side surface of the frame.
Regarding claim 11, Ford further discloses a plate having an encircling seal where the first protrusion (bottom of REF 40, 62) is arranged closer to an outer circumferential surface of the frame (REF 20, 60) than the second protrusion (REF 44, 64).
Regarding claim 12, Ford further discloses a plate wherein the side surface (REF 61) having the encircling seal (REF 62) has an encircling groove (adjacent to REF 65, see “shoulders”, C3/L65-68) adjacent to the second protrusion (REF 64).  
Regarding claims 13-15, Morris (in view of Ford) discloses a plate capable of being a filter plate, membrane plate, or frame plate (abstract, C1/L7-11, C2/L31-41).
Regarding claim 16, Morris (in view of Ford) discloses a plate (C4/L46-57) wherein the frame has two through boreholes (Mose, REF 3, 6, fig. 2, US 4210516).
Regarding claim 17, Morris (in view of Ford as relied upon in the rejection of claims 12 and 16 set forth above) provides an alternate embodiment (C4/L46-57) where the frame has at least two through boreholes (Morris, REF 50, 56, fig. 2, US 4488946) arranged within an encircling groove (depression side-wall accommodating REF 54/56, fig. 1, US 4488946).
Regarding claim 18, Morris (in view of Ford) discloses a plate arrangement comprising at least two plates arranged parallel to each other (fig. 2).
Response to Arguments
Applicant's arguments filed December 3, 2020 have been fully considered but they are not persuasive.
	Applicant argues that gasket members disclosed in Ford (REF 40, 62) are not comparable to sealing O-rings relied upon in Morris, and are rather comparable to 
	In response to applicant’s argument that Ford does not disclose an encircling seal protruding outwardly from a side surface, said seal having a first protrusion which passes into a second protrusion, wherein the second protrusion is located further away from the side surface than the first protrusion, and said seal and frame being integral with each other, the examiner directs applicant’s attention to the rejections set forth above.  The examiner considers the integral nature of the sealing member and frame to be obvious as set forth in the obviousness rejection of claim 1 set forth above.  Ford also discloses an encircling gaskets (REF 40, 62, figs. 2-4) positioned within a sealing groove, said encircling gasket having two protrusions satisfying the requirements outlined in the claims and demonstrated in the rejections set forth above.  While applicant argues that such elements are not present in the prior art, there is no rational underpinning or evidence provided beyond merely conclusory statements to the contrary.  The examiner does not find these arguments persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIRK R. BASS
Primary Examiner
Art Unit 1779


/DIRK R BASS/Primary Examiner, Art Unit 1779